De Witt, J.
(dissenting). — It is conceded in this case that the cause of action set up in the complaint is the negligent killing of plaintiff’s cow by the defendant in December, 1889. It is conceded that, under the decision in Bielenberg v. Montana U. Ry. Co. 8 Mont. 271, the plaintiff cannot recover, and has not a prima fade cause of action, unless he shows some evidence of negligence by the defendant. It is conceded that there is not one word in the evidence tending to show any negligence on the part of the defendant. But the judgment is affirmed, and this court holds that prima facie proof of negligence was made by virtue of an admission of negligence, in that defendant took possession of the carcass of the cow killed; and this admission is construed out of the statute. (§ 717, Comp. Stats, div. 5.) That section is part of the Act of February 23,1881. The first section of that act, which has become section 713 of the Compiled Statutes, provided, to state it briefly, that a railroad corporation that, in the operation of its railroad, killed an animal, should be liable to the owner for the value of the same, regardless of whether the killing was by the negligence of the railroad corporation. In other words, the railroad corporation was an insurer of the safety of all animals going upon its track. The statute was thus more tender of the safety of the domestic than of human animals. That section of the law, as a matter of course, fell before the first attack in this court. (Bielenberg Case.) Therefore, when the animal, the value of which is the subject of this action, was killed, the defendant was liable only in case its negligence was the cause of the killing. In accordance with this established view of the law, the plaintiff brought his action for the negligent killing, and he wholly failed in his proof.
But did defendant admit its negligence by the act of taking-the carcass? The Act of the legislature of March 10, 1887 (Comp. Stats. §§ 720-729), was upon the same subject-matter as the Act of February 23, 1881, and they are all put together in the compilation as chapter 37. In the latter act we find a section, which is 726 of the compilation, as follows: —
“In all cases where any corporation, association, company, person or persons, shall be liable to the owners of any animals killed as provided in this act, they shall be authorized to skin *489the same and shall be entitled to the carcass and hide thereof, unless the owner or owners thereof shall claim the same, in which event the amount of the value thereof shall be deducted from the amount of damages which would otherwise be due.”
"Whether section 726 repeals section 717 it is not necessary to decide. If section 717 is repealed, the way is very clear; but, in any event, if section 717 remains, it and 726 are in pari materia, and must be construed together.
Under chapter 37, the railroad company was not liable for all animals that it killed in the operation of its road. Section 716 provides: “If the owner of any stock shall drive any stock on the line of the track of any such company or corporation, with intent to injure such company or corporation, and such stock shall be killed or injured, such owner shall not receive any damage from such railroad company or corporation therefor. . . . .” Therefore, under the acts of the legislature that became chapter 37, the railroad company was liable for all animals killed by it, except those driven onto the track by the owner with intent to injure the railroad company. Now, we know for what killings the company was liable “as provided in the act”; and when they are so liable “as provided in the act,” they are to own the carcass of the animal killed. I do not understand that it is claimed that the company owns the carcass, ■except by virtue of the provisions of this act.
Thus the taking of the carcass by the company, if it is an ■admission of anything, is an admission of what? It is an admission that they are liable “ as provided in the act,” section 726. What does liability “as provided in the act” mean? What are the elements of such liability “as provided in the act?” Mark, that no other liability is mentioned except that “ provided in the act.” No common-law liability by virtue of negligence is contemplated. I should suppose that the elements of such liability “as provided in the act” would be about as follows: (1) The venue; (2) ownership by plaintiff; (3) a value; (4) that the animal was not driven onto the track by the owner, although let it be noted that I do not speak of this element as one to be proved by the owner, or alleged in his complaint, or a matter in question, unless raised by an issue; *490and (5) that the animal was killed simply, with no allegation or proof of negligence.
Now, concede that the taking of the carcass admits the liability of the company “as provided by the act,” and that it admits all the elements of liability “as provided by the act.” Then it admits all the elements of liability as above noted. But liability “as provided by the act” does not constitute legal liability; for, under the Bielenberg decision, to constitute liability there must be negligence. So that, when we concede that the taking of the carcass admits liability “as provided by the act,” that taking does not admit any legal liability; for the liability under the act is not a legal liability, for it omits the vital element of legal liability, to wit, negligence. Therefore the taking of the carcass does not admit any negligence.
So, by applying the provisions of the act of the legislature to the conduct of claim agent Green in taking the carcass of the animal, the most that the railroad company is made to admit that is of interest in this contention is only that the company killed the cow. The killing alone is not prima fade evidence of negligence, in the absence of a special statute making it so, as was the law in this State when the alleged cause of action arose. (Bielenberg Case, and cases cited therein.)
The views that I express are, of course, independent of the legislation of March 2, 1891, as this killing occurred in 1889.
I am of opinion that the motion for a nonsuit should have been granted, and for that reason the judgment should be reversed.